On Rehearing.
[Decided January 6, 1909.]
Rudkin, J.
— Both parties to this appeal have petitioned for a rehearing, but the only ground of the respective petitions which we deem it necessary to consider is the claim that the mandate of this court is not sufficiently specific to enable the court below to enter a proper decree. When the appellant, H. S. James, and the respondent, Mary Lucetta James, were divorced without any settlement or adjustment of their property rights, their community property became common property, their separate property remained separate, their community indebtedness became their joint indebtedness, and their separate indebtedness remained separate. In entering its final decree the court below will deduct the joint indebtedness of the parties from the proceeds of the sale of their joint property and divide the residue between them share and share alike. The proceeds of the sale of the separate property of the appellant will be awarded to him. It seemed to us that this conclusion followed as a matter of course from what was said in the original opinion, but to avoid any possibility of further controversy or litigation we have deemed *67it best to settle the matter finally at this time. With this explanation the petitions for rehearing are denied.
Hadley, C.. J., Fullerton, Crow, Mount, and Dunbar, JJ., concur.